DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOE et al. (US 2015/0166233) which in figures 1 and 2 disclose the invention as claimed:
In re claim 1: dispensing bottle 10, comprising: a bottle body 12, a bottle neck 20 connected to the upper portion 11 of the bottle body 12, and a bottle cap 34 connected to the bottle neck 20, wherein the bottom of the bottle neck 20 extends outward to form 
In re claim 2: the inside of the bottle cap 34 extends downwardly to form a limiting ring (rig protruding down from 20S), wherein a sealing seal 30 is arranged between the limiting ring and the outer wall 18 of the bottle cap 12, wherein after the bottle cap 34 is connected to the bottle neck 20, the top of the bottle neck 24 contacts the seal ring 30 and squeezes the sealing ring (see figure 2 of AOE et al.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOE et al. (US 2015/0166233) in view of Tomiati et al. (US 4,007,857), AOE et al.  
In re claim 4: the ring sleeve 4 is connected to the outside of the bottle neck (neck portion with 8) by a snapping mechanism 3/60 (see figure 5 of Tomiati et al.).   
 In re claim 12: the collar 4 is connected to the outside of the bottle neck (neck portion with 8) by a snapping mechanism 3/60 (see figure 5 of Tomiati et al.).    
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the threaded connection of AOE with a snap connection as taught by Tomiati et al. in order to provide a quick attachment and reduce manufacturing times (see figure 5 of Tomiati et al.).    

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOE et al. (US 2015/0166233) in view of Bruney (US 2017/0008038), AOE et al. further discloses wherein the bottle neck and the ring sleeve are made of a hard material and wherein the sealing ring is composed of a soft material (flexible material) (see figure 2 of AOE et al.).  
AOE et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Bruney:
In re claim 7: the bottle body 20 is a composed of silicone (see figure 3 and paragraph [0046] of Bruney).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottle (vessel) of AOE et al. with a silicone .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 3, 5-6, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735